UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-09195 SA FUNDS - INVESTMENT TRUST (Exact name of registrant as specified in charter) 3055 Olin Avenue, Suite 2000 San Jose, California (Address of principal executive offices) (Zip Code) Christopher Stanley Chief Legal Officer SA Funds - Investment Trust 3055 Olin Ave., Suite 2000 San Jose, CA. 95128 (Name and Address of Agent for Service) Copies to: Brian F. Link R. Darrell Mounts Vice President and Managing Counsel Counsel to the Trust State Street Bank and Trust Company
